Citation Nr: 1307731	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  08-12 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the November 13, 1979 rating decision which denied entitlement to service connection for a nervous condition.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from March 1974 to June 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The November 13, 1979 rating decision which denied entitlement to service connection for a nervous condition has not been shown to contain any undebatable errors of fact or law, and, even if errors were committed, there would not have been a manifestly different outcome but for such errors.


CONCLUSION OF LAW

The November 13, 1979 rating decision did not contain CUE.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.105 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that the RO's failure to grant service connection for a nervous condition in a November 13, 1979 rating decision constitutes CUE.  He avers, first, that VA did not fully and sympathetically develop his claim for a psychiatric disability prior to deciding it on the merits, in that it did not develop competent medical evidence to support its conclusion that the Veteran's diagnosed adult situational reaction with depression was considered a personality disorder.  Second, he avers that VA did not consider continuity of symptomatology in reaching its determination.

An unappealed decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis in the absence of clear and unmistakable error.  Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7111 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105, 20.1400 (2012). 

In determining whether a prior determination involves CUE, the United States Court of Appeals for Veterans Claims (Court) has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and, (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en banc)).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, an assertion of CUE is a motion or a request, rather than a claim.  See Hillyard v. Shinseki, 24 Vet. App. 343, 355-356 (2011) (citing Rice v. Shinseki, 22 Vet. App. 447, 451 (2009) ("Motions alleging clear and unmistakable error ... in a prior decision have also often been referred to as 'claims'").

The Board notes that a CUE motion is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a movant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the Veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  Russell at 314; see also Yates v. West, 213 F.3d 1372 (2000).

Where evidence establishes CUE, the prior decision in question will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a). 

Thus, the question for consideration is whether, at the time of the November 1979 rating decision, the correct facts, as they were known at the time, were not before the adjudicator.  Alternatively, CUE could also be established if the statutory or regulatory provisions extant at the time were incorrectly applied. 

Here, the Board can find no evidence of either. 

As the Board noted above, the Veteran contends that the RO's failure to grant service connection for a nervous condition in a November 13, 1979 rating decision constitutes CUE. 

The Veteran has argued that a nervous condition manifested itself during active service, and that medical records demonstrate that he experienced continuous symptomatology following service separation.   

At the time of the November 13, 1979 rating decision, the evidence of record included service treatment records and post-service VA treatment records.  The service treatment records showed that, during active service, the Veteran was referred for alcohol treatment and had been having some behavioral issues (all alcohol related) in service.  Although the March 1975 service treatment record notes a drastic personality change with violence and rage that occurred when the Veteran drank alcohol, there was no indication of a mental health diagnosis other than the alcohol problem.  Further, the June 1975 separation examination report is negative for any psychological symptoms, findings, or complaints, including alcohol issues.  

Following service separation, VA treatment records of record at the time of the November 1979 rating decision show hospitalizations for excessive drinking in December 1977 and February 1978, with the latter accompanied by suicidal threats, although no psychiatric diagnosis was made at the time other than alcoholism.  In June 1979, he was again hospitalized for chronic alcoholism.  In September 1979, four years after separation, the Veteran was hospitalized again and diagnosed with excessive drinking as well as adult situational reaction with depressive features (no job; relatives bothering him).  After he was discharged on October 1, 1979, he again went to VA on October 13, 1979, and demonstrated violence with suicidal and homicidal threats.  Forcible commitment was discussed, and VA police were called.  He was then removed from the VA Medical Center by the Phoenix police in handcuffs and leg restraints for transportation to "MCGH."  [Records later obtained in 1981 show this was a reference to Maricopa County General Hospital, where he was admitted with a blood alcohol content of 0.267 and discharge diagnoses of chronic alcoholism and personality disorder, explosive behavior.]     

In its November 13, 1979 rating decision, the RO determined that the service treatment records were negative for any psychological symptoms, and stated that the adult situational reaction diagnosed in 1979, four years after service separation, was a personality disorder, which was developmental in nature and not a disability within the meaning of the law.  Further, it determined that the alcohol problems noted in service had their origin in willful misconduct.   

The Board acknowledges the argument of the Veteran's attorney that additional post-service treatment records showed a psychiatric diagnosis as early as July 1976.  However, a review of the claims file reveals that that particular treatment record was received by VA in September 1981, nearly two years after the November 1979 rating decision, and was not of record at the time of the November 1979 rating decision.  In connection with a later claim, the Veteran reported treatment at Maricopa County General Hospital, and records obtained from that facility showed diagnoses of depressive neurosis and personality disorder, passive-aggressive upon hospitalization in July 1976; diagnoses of situational reaction of adult life and habitual excessive drinking upon hospitalization in December 1977; and diagnoses of adjustment reaction of adulthood and depressive neurosis upon hospitalization in January 1979.  However, as noted above, evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Baldwin, 13 Vet. App. 1; Caffrey, 6 Vet. App. 377.    

The Veteran also contends that VA did not fully and sympathetically develop his claim prior to deciding the case on the merits in November 1979.  The attorney seems to imply that there was error by the RO in that additional private medical evidence described above was not obtained.  In this regard, the Court has held that a failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey at 383-384.  Thus, any failure on VA's part to further develop the Veteran's claim prior to its decision in November 1979 cannot constitute CUE.  

Next, the Veteran's attorney contends that VA misapplied 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology in its November 1979 rating decision, as it neglected to consider the post-service evidence of a psychiatric diagnosis as early as July 1976 (although, as discussed above, that medical record was not of record at the time of the November 1979 rating decision).  The Board cannot find that the RO's decision was an error that was undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Indeed, the Veteran's attorney's argument here is essentially that the RO improperly weighed the evidence regarding whether there was continuity of symptomatology following service separation.  As noted above, how the RO weighed the evidence is not a basis for finding CUE.  See Russell at 313.  The attorney also argues that the in-service disciplinary problems were "evidence of symptomatology of a psychiatric condition during service."  While that may be his opinion, it cannot be said there was any error by the RO not concluding such in 1979 when the service records showed no psychiatric diagnosis, but, rather alcohol-related symptoms.

As to the Veteran's contention that the RO improperly determined that the adult situational reaction diagnosed in 1979 was a personality disorder and was, therefore, not subject to service connection, the Board finds that, even if such a determination by the RO constituted a misapplication of the law extant at the time of the November 1979 rating decision, the outcome would not have been manifestly different.  See Russell at 313-314.  Indeed, the evidence of record at the time of the November 1979 rating decision did not show any psychiatric treatment or diagnoses during active service, and the first documentation of a diagnosis other than alcoholism was four years after service separation.  In looking at the evidence that was before the RO in 1979, prior to the diagnosis of adult situational reaction in September 1979, all the Veteran's treatment centered around his alcohol problems and his violent behavior when using alcohol.  Looking at the September 1979 diagnosis, the record says "no job; relatives bothering him."  The four corners of that document contain no allegations by the Veteran of psychiatric symptoms during service or since, or any discussion of a possible relationship of his symptoms to military service.  Rather, the evidence linked the diagnosis to "no job" and the fact that his relatives were "bothering" him.  Thus, even if the RO had not considered the adult situational reaction to be a personality disorder, but rather a diagnosis of an acquired psychiatric disorder, the Board does not see how it is clear that the outcome would have been different.  Again, the attorney cites to evidence received by VA after the 1979 decision as support for his allegations of continuity, etc., and this evidence simply cannot form the foundation for finding the 1979 decision erroneous.      

Based on the foregoing, the appeal as to whether there was CUE in the November 13, 1979 rating decision must be denied. 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  However, the Court has held that the VCAA does not apply to CUE actions.  Baldwin v. Principi, 15 Vet. App. 302 (2001).  Accordingly, the duties to notify and assist need not be discussed.


ORDER

The appeal is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


